FOURTH DIVISION
                                                     March 8, 2007




No. 1-05-3511



SEARS, ROEBUCK AND COMPANY, a New York  )      Appeal from the
Corporation, and ALFREDO JIJON,         )      Circuit Court of
                                        )      Cook County.
          Plaintiffs-Appellees,         )
                                        )
               v.                       )
                                        )
CHARWIL ASSOCIATES LIMITED PARTNERSHIP, )
                                        )      Honorable
                                        )      Patrick E. McGann,
          Defendant-Appellant.          )      Judge Presiding.


     PRESIDING JUSTICE QUINN delivered the opinion of the court:

     Defendant Charwil Associates, L.P. (Charwil), appeals from

the trial court's judgement for plaintiffs Sears, Roebuck & Co.

and Alfredo Jijon (hereafter collectively referred to as Sears)

following a trial upon stipulated facts.    On appeal, Charwil

contends that the trial court erroneously interpreted that the

lease agreement it entered into with Sears required Charwil to

maintain automobile liability coverage on behalf of Sears for an

injury caused by Sears' employee while driving a customer's

vehicle in a common area of a shopping mall.

                           BACKGROUND
1-05-3511

     The stipulated facts presented to the trial court provide a

sufficient summary of the facts in this case.     On or about May

30, 1989, Sears, as tenant, entered into a lease agreement with

Charwil, as landlord, for a store and automotive center to be

located in the Charlestowne Mall (Mall) in St. Charles, Illinois.

Charwil was a limited partnership formed to own the Mall.

Charwil hired Wilmorite, Inc. (Wilmorite), a real estate

development company and affiliate of Charwil, to develop the

mall.

     The original form of the lease agreement, which was prepared

by Sears, was provided to Wilmorite as the form to be used for

developments in which Sears had agreed to lease space.     The lease

included insurance provisions in paragraphs 21 and 22 of Part I.

Paragraph 21, entitled "Landlord's Insurance," provided in

pertinent part:

            "Landlord will obtain and maintain or cause

            to be obtained and maintained, at all times

            during the construction of the improvements

            specified in Part I, Section 4, and

            throughout the Term, the following insurance

            with companies approved by Tenant and

            containing standard provisions:

                           * * *


                                   -2-
1-05-3511

            (b) Comprehensive General Liability Insurance

                 Including, but not limited to, coverage

            for Personal Injuries with limits of not less

            than Five Million Dollars ($5,000,000.00)

            combined single limit for bodily injury and

            property damage, per occurrence, including

            Tenant as a named insured."

In addition, paragraph 22, entitled "Landlord's Common Area

Indemnity," provided:

            "Landlord agrees to be responsible for,

            indemnify Tenant, its directors, officers,

            agents and employees, against, and save

            Tenant, its directors, officers, agents and

            employees harmless from, all liability from

            any and all damages, claims or demands that

            may arise from or be occasioned by the

            condition, use or occupancy of all Common

            Areas on the Entire Tract by the customers,

            invitees, licensees and employees of

            Landlord, Tenant and Landlord's other tenants

            and all other occupants on the Entire Tract,

            and Landlord will defend Tenant against any

            such claim or demand and reimburse Tenant for


                                 -3-
1-05-3511

            any cost incurred in connection therewith,

            including reasonable attorneys' fees. Land-

            lord will obtain and maintain in a reputable

            insurance company or companies qualified to

            do business in the City of St. Charles,

            County of Kane, State of Illinois, liability

            insurance having limits for bodily injury or

            death of not less than Two Million Dollars

            ($2,000,000.00) for each person, Five Million

            Dollars ($5,000,000.00) for each occurrence

            and Two Hundred Fifty Thousand Dollars

            ($250,000.00) for property damage, and

            insuring the indemnity agreement.   Tenant

            shall be named insured, on this policy.

            Further, each policy will expressly provide

            that it will not be subject to cancellation

            or material change without at least thirty

            (30) days prior written notice to Tenant.

            Landlord will furnish Tenant, concurrently

            with the execution of this lease, with

            insurance certificates and upon request by

            Tenant, copies of such policies required to

            be maintained hereunder."


                                 -4-
1-05-3511

     The lease agreement further provided, in pertinent part, in

paragraph 25 of Part I, entitled "Defaults":

            "No failure by Landlord or Tenant to insist

            upon performance or the strict performance of

            any covenant, condition or other provisions

            of this Lease or to exercise any right or

            remedy consequent upon a breach or other

            default thereof shall constitute a waiver or

            assumption thereof by the other party, and no

            acceptance, use or occupancy of the Tenants'

            Demised Premises or Common Area shall

            constitute a waiver or assumption by Tenant

            of any duty or obligation of Landlord with

            respect thereto."

In addition, paragraph 5 of Part III of the lease agreement,

entitled "No Waiver," provided in pertinent part:

            "Any failure of Landlord or Tenant promptly

            to exercise the rights or pursue the remedies

            accruing hereunder by reason of any breach or

            default of the other will not operate as a

            waiver, but the respective rights and

            remedies will be available to each party at

            any time prior to the complete remedying of


                                 -5-
1-05-3511

            any breach or default by the other."

     Subsequently, Charwil obtained a commercial general

liability insurance policy from Acceptance Insurance Company

(Acceptance), which named Sears as an insured.     The Acceptance

policy provided limits of $1 million for each occurrence and $2

million in aggregate.    Charwil also purchased excess liability

insurance from Travelers Casualty and Surety Company (Travelers),

which provided coverage of up to $25 million per occurrence in

excess of the Acceptance policy.    During the negotiation of the

lease agreement, the parties did not discuss the subject of

defendant having to provide automobile liability insurance.

Finally, the record does not disclose whether plaintiff requested

or received certificates of insurance from defendant, nor does it

show that plaintiff objected to the insurance obtained by

defendant.

     On June 1, 1996, Sears' customer Rosa Kresin was severely

injured when she was struck by another customer's vehicle that

Sears' employee Alfredo Jijon was backing out of a Sears

automotive service bay.    Kresin sustained her injury in the ring

road of the mall, which is a common area.

     On June 26, 1996, Kresin filed suit against Sears.     She

thereafter obtained a judgment for $15,691,690, which was

affirmed on appeal.     Kresin v. Sears, Roebuck & Co., 316 Ill.


                                  -6-
1-05-3511

App. 3d 433 (2000). The parties ultimately settled the lawsuit

for $17,250,000, which Sears has paid Kresin.

     As Sears dealt with Kresin's lawsuit, it filed a third-party

action against Charwil and its insurers, Acceptance and

Travelers.   That action was severed and transferred to the

chancery division in December 1998.   Subsequently, in January

2000, Sears filed its fourth amended complaint against Charwil,

Acceptance, and Travelers.   Counts I and II were directed against

Charwil, counts III and IV were against Acceptance, and count V

against Travelers.

     On January 4, 2001, the circuit court granted Sears' motion

to voluntarily dismiss count I, which alleged breach of an

express indemnity agreement against Charwil.    Thereafter, on

February 16, 2001, the trial court granted summary judgment for

Acceptance and Travelers on counts III, IV, and V.    That ruling

was affirmed on appeal.   Sears, Roebuck & Co. v. Acceptance

Insurance Co., 342 Ill. App. 3d 167 (2003).     Hence, only count

II, which alleged breach of contract against Charwil for its

failure to procure the insurance allegedly required as per

paragraph 22, remained.   The record discloses that on August 3,

2001, the circuit court denied Sears' motion for summary judgment

on count II of its fourth amended complaint.

     On September 1, 2004, the parties deposed Sears' expert


                                -7-
1-05-3511

witness, Michael Cass.   They also deposed Charwil's expert

witness, Steven Sachs, on January 11, 2005.

     The parties attached copies of the witnesses' deposition

transcripts to the agreed stipulation of facts.   Cass testified

that he read the lease to require Charwil to obtain insurance

that would cover any incident that occurred in the common area of

the mall, including if an airplane owned by a tenant crashed into

the parking lot.   He admitted, however, that he had never seen an

insurance policy in which a landlord obtained motor vehicle

coverage for a lessee and its employees driving in a parking lot.

     Sachs in turn testified that in his 31 years in the

insurance industry, he had never seen an agreement where a

landlord agreed to insure a tenant for the tenant's own

liability.   Sachs further testified that "common general

liability insurance" and "liability insurance" are used

interchangeably in the insurance industry, and that "liability

insurance" does not imply automobile insurance liability.     He

concluded, as he did in his October 25, 2004, opinion letter,

that "use" in paragraph 22 referred to a "kiosk" or,

alternatively, to an event or attraction that drew people into

the store or served as an additional revenue stream, i.e., a

carnival or an automatic teller machine.

     At trial, the parties presented the stipulated facts


                                -8-
1-05-3511

presented above and the deposition testimony of their experts.

On August 10, 2005, the trial court delivered its ruling.

Therein, the court first determined that Charwil honored its

obligations under paragraph 21(b) of the lease agreement.    The

trial court then determined that "[a] plain reading of Paragraph

22 yields Charwil's agreement was twofold."   The court found that

Charwil agreed to indemnify Sears for any liability "that may

arise from or be occasioned by the condition, use or occupancy of

all Common Areas" of the Mall, and that its second obligation was

to purchase insurance to fund that promise.   The court stated

that, in the instant case, "any failure to purchase the agreed

upon insurance would only give rise to a claim for breach of

contract if the duty to indemnify arose as a result of the

crash."

     The trial court proceeded to conclude that the language of

the lease agreement was clear and unambiguous, and thus Sachs'

testimony was inadmissible.   The court then held that the "any

and all" language in paragraph 22 was sufficient "to include

indemnification for the Plaintiff's own negligence."

     The trial court subsequently stated that Kresin's injuries

did arise out of "the condition, use or occupancy" of the common

area.   Thus, the court stated that "Charwil breached its duty to

indemnify Sears resulting in damages of $2,000,000.00," pursuant


                                -9-
1-05-3511

to the limitations in paragraph 22 of the lease.      The court

concluded,

            "The failure of Sears to press its claim for

            indemnification is of no moment.    This is

            clear because the vehicle agreed upon between

            the parties to fund Charwil's promise was the

            insurance policy.    The failure to perform

            this separate promise gives rise to Sears'

            recovery."

Charwil now appeals.

                                 DISCUSSION

       In this court, Charwil contends that the trial court

erroneously interpreted the lease agreement to conclude that it

required Charwil to obtain and maintain insurance on behalf of

Sears to cover an injury such as that sustained by Kresin.        We

disagree.

       "The interpretation of a lease presents a question of law

that a reviewing court is to determine independent of the trial

court's judgment."       NutraSweet Co. v. American National Bank &

Trust Co. of Chicago, 262 Ill. App. 3d 688, 694 (1994).       The

rules for interpreting a lease are the same as those for

interpreting a contract.       NutraSweet Co., 262 Ill. App. 3d at

694.    The instrument needs no interpretation and speaks for


                                   -10-
1-05-3511

itself where its language is definite and precise.     NutraSweet

Co., 262 Ill. App. 3d at 694.    That said, where the instrument is

"susceptible to one of two constructions, one of which makes it

fair, customary, and such as prudent men would naturally execute,

while the other makes it inequitable, unusual, or such as

reasonable men would not likely enter into, the interpretation

which makes a rational and probable agreement must be preferred."

NutraSweet Co., 262 Ill. App. 3d at 695.    Where doubt or

uncertainty exists as to the meaning of the language used in a

lease, it should be construed against the lessor and in favor of

the lessee.    NutraSweet Co., 262 Ill. App. 3d at 695.

     We initially note that there is no dispute that Charwil

obtained and maintained comprehensive general liability insurance

with Sears named in accordance with paragraph 21 of the lease

agreement.    That said, this court has concluded that the June 1,

1996, incident was not covered under the comprehensive general

liability insurance obtained by Charwil since it contained an

automobile exclusion barring coverage.     Sears, Roebuck & Co., 342
Ill. App. 3d at 175-176.

     The language in paragraph 22, however, explicitly provided

that Charwil, as the landlord, agreed to indemnify and hold

harmless Sears, as the tenant, from

            "all liability from any and all damages,


                                -11-
1-05-3511

            claims or demands that may arise from or be

            occasioned by the condition, use or occupancy

            of all Common Areas on the Entire Tract by

            the customers, invitees, licensees and

            employees of Landlord, Tenant and Landlord's

            other tenants and all other occupants on the

            Entire Tract."

It further provided:

            "Landlord will obtain and maintain in a

            reputable insurance company or companies

            qualified to do business in the City of St.

            Charles, County of Kane, State of Illinois,

            liability insurance having limits for bodily

            injury or death of not less than Two Million

            Dollars ($2,000,000.00) for each person, Five

            Million Dollars ($5,000,000.00) for each

            occurrence and Two Hundred Fifty Thousand

            Dollars ($250,000.00) for property damage,

            and insuring the indemnity agreement."

A plain reading of the catch-all language in reference to

Charwil's agreement to indemnify Sears for "any and all" claims

arising from the use of the common area by a customer of the

tenant clearly provided for indemnification of the June 1, 1996,


                                -12-
1-05-3511

accident where Kresin, a customer of a tenant, Sears, suffered

injuries arising from her use of the mall's common area.     If the

parties had intended otherwise, they could have provided

exclusions in the lease to limit insurance coverage.

     That said, we must determine whether Charwil breached the

insurance provision in paragraph 22.   In doing so, we recognize

that as Charwil contends, the circuit court dismissed Sears'

breach of promise to indemnify claim in count I with prejudice

upon Sears' voluntary motion to dismiss that count.    Contrary to

Charwil's contention, however, that dismissal neither constituted

an adjudication on the merits of count I nor damaged Sears' claim

in count II for breach of a promise to insure.

     First, Charwil erroneously supports its argument that Sears'

dismissal of count I constituted an adjudication on the merits

with Village of Arlington Heights v. American National Bank &

Trust Co. of Chicago, 72 Ill. App. 3d 744 (1979).     In Village of

Arlington Heights, the plaintiff's voluntarily dismissal of its

entire case against a defendant resulted in dismissal with

prejudice of that defendant, and thus was "tantamount to an

adjudication on the merits."   Village of Arlington Heights, 72
Ill. App. 3d at 746.   Conversely, in this case, plaintiff

voluntarily dismissed one of the counts of his complaint, not a

defendant.   As such, that case is inapposite.


                               -13-
1-05-3511

     Second, Sears did not have to show that Charwil breached its

promise to indemnify in order to establish its claim that Charwil

breached its promise to obtain and maintain insurance.      This

court has held that a promise to obtain insurance is not the same

as a promise to indemnify.     Bosio v. Branigar Organization, Inc.,

154 Ill. App. 3d 611, 614 (1987).       Under an indemnity agreement,

the promisor agrees to assume all responsibility and liability

for any injuries or damages.    Bosio, 154 Ill. App. 3d at 614.

Conversely, under an agreement to obtain insurance, a promisor

simply agrees to procure insurance and pay premiums.       Bosio, 154
Ill. App. 3d at 614.   Thus, under an agreement to obtain

insurance, the promisor bears no responsibility in the event of

an injury or damages once the insurance is obtained.       W.E. O'Neil

Construction Co. v. General Casualty Co. of Illinois, 321 Ill.

App. 3d 550, 557 (2001).

     Here, paragraph 22 not only provided a promise by Charwil to

indemnify Sears, but also provided immediately thereafter that

Charwil promised to obtain and maintain insurance.      It clearly

stated that Charwil agreed to indemnify Sears for all liability

from any claims that arose from the use of the mall common area

by a tenant's customer.    The paragraph then provided that Charwil

was to obtain and maintain insurance for the purposes of

"insuring the indemnity agreement."      Given that language, we find


                                 -14-
1-05-3511

that the parties clearly intended for Charwil to obtain and

maintain insurance for Sears to cover all liability from any

claims that arose from a customer's use of the common area.

Thus, where Charwil only obtained comprehensive general limited

liability insurance which did not cover the June 1, 1996,

accident involving a tenant's customer's use of the mall's common

area (Sears, Roebuck & Co., 342 Ill. App. 3d 167), it breached

its promise to provide insurance in paragraph 22 of the lease

agreement.

     In reaching this conclusion, we find that the clarity of the

lease language negated the need for extrinsic evidence, including

the testimony of the parties' experts.   Nonetheless, we briefly

comment on the deposition testimony of the parties' expert

witnesses.   With regard to Cass, we find that his interpretation

as to the insurance that Charwil was required to obtain as per

paragraph 22 presented an extreme hypothetical involving a

tenant's airplane crashing into the parking lot.   Although we

need not decide whether such an unforeseen incident would be

covered, we do agree that the "any and all" language of the lease

did provide for insurance coverage for an automobile collision,

which presented a clearly foreseeable event in a shopping mall

parking lot.   As for Charwil's expert Sachs, we observe that he

provided an absurdly narrow definition of "use" when defining


                               -15-
1-05-3511

that term as used in paragraph 22.      Despite the inclusive

language of paragraph 22, Sachs proffered that "use" therein

merely referred to kiosks or other events used to draw people

into Sears.    His definition of Sears' "use" of the common area

not only neglected the "any and all" claims language in paragraph

22, but also ignored the language as to a customer's use of the

common area.     As such Sachs' interpretation of "use" in paragraph

22 would have provided no support to Charwil's interpretation of

the lease agreement.

                             CONCLUSION

     For the above reasons, we affirm the judgment of the circuit

court of Cook County.

     Affirmed.

     CAMPBELL and NEVILLE, JJ., concur.




                                 -16-